Citation Nr: 1811757	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-23 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a disorder of the bilateral hands, claimed as arthritis.

4.  Entitlement to service connection for a low back disorder, diagnosed as a low back strain and claimed as arthritis.

5.  Entitlement to service connection for a disorder of the bilateral lower extremities, claimed as arthritis.

6.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder and claimed as a sleeping disorder, depression, and anxiety. 



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1979 and had additional subsequent service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Although the VA has recently accepted the Veteran's change of address to Kansas in August 2017, it does not appear that any permanent transfer of jurisdiction has been processed to date.  Accordingly, it appears that jurisdiction over this matter is retained by the Chicago RO at this juncture.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge during a video-conference hearing; a transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand in this case is necessary to obtain many outstanding relevant records identified by the record or identified expressly the Veteran and/or his representative, including service personnel records, Social Security Administration (SSA) records, VA treatment records, and private treatment records.  See January 2007 VA treatment record (noting completion of a substance abuse treatment program in Pennsylvania); August 2007 pension application (noting hospitalization at Jefferson Barracks VA facility from July 2007 to August 2007); February 2009 VA treatment record (noting VA treatment at the St. Louis VA Medical Center in 1994 and 1996 per CPRS); March 2009 VA examination (noting that the Veteran reported being in receipt of SSA disability benefits for diabetes, hepatitis C, and arthritis); January 2011 representative letter (requesting the Veteran's Official Military Personnel File); August 2017 Board Hearing Transcript (noting private treatment at Kingsborough in Brooklyn, New York State Hospital, and chiropractic treatment from Oak Ridge, Tennessee, and VA treatment in Northport, New York, and, currently, from the VA facility in Leavenworth, Kansas).

Additionally, despite the March 2009 VA examinations providing diagnoses of bipolar disorder and low back strain, no nexus opinions were provided by the respective examiners as to whether the current disorders were related to service, including the noted sleep problems in service and back complaints in the service treatment records (with recurrent back pain being reported in the June 1979 Report of Medical History and a difference in deep tendon reflexes being observed at examination upon separation from service).  Thus, a remand is necessary so that an opinion can be obtained regarding the nature and etiology of his currently diagnosed psychiatric and back disorders and the likelihood that they are related to service.  

Additionally, despite the "normal" ankle and hand examinations of March 2009, not all of the Veteran's lower extremity joints were examined even though knee complaints were also noted in service.  See December 1975 service treatment report.  Moreover, an August 2008 VA treatment record reflected that "diclofenac[] was given to him for arthritis a year ago," and the Veteran testified symptoms particularly affecting his knees.  Accordingly, given his reports of current knee complaints, his history of being in an in-service motorcycle accident, and the documented knee complaints in service in December 1975, a VA examination of the knees should be accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the Veteran's service personnel records, which may be potentially relevant to his claimed psychiatric disorder.

2.  Associate with the claims file all SSA documents, including the medical records upon which any decision for disability benefits was predicated.  

3.  Associate with the claims file all outstanding VA treatment records, including but not limited to the following:  

(a) VA treatment from the St. Louis VA Medical Center, including as it pertain to treatment in 1994 and 1996 (as noted to be found in CPRS); 

(b) in-patient hospitalization records from the St. Louis VA Medical Center (including at the Jefferson Barracks facility from July 2007 to August 2007); 

(c) VA treatment records from Northport, New York; and 

(d) VA treatment records from Leavenworth, Kansas.

4.  Following receipt of authorization and asking the Veteran to provide sufficient identifying information, obtain and associate with the claims file private treatment records, including but limited to the following:

(a) Private treatment records from Kingsborough in Brooklyn, New York;

(b)  Private treatment records from New York State Hospital;

(c) Private treatment records from a substance abuse program in Pennsylvania; and

(d) chiropractic treatment records from Oak Ridge, Tennessee.

5.  After completing the records development outlined in steps 1-4 above, obtain addendum opinions on the nature and etiology of the Veteran's diagnosed low back strain and bipolar disorder.  The need for another examination(s) is left to the discretion of the medical professional offering the addendum opinions.  All relevant records from the Veteran's electronic claims file must be made available to the reviewing examiner and the examiner.

The examiner is asked to render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed psychiatric disorder or low back disorder had its onset in service or is related to service, including the symptoms/events noted in the service treatment records (e.g. sleep problems in February 1975, the motorcycle accident, the recurrent back pain noted in the June 1979 Report of Medical History, and/or the neurological abnormalities noted upon separation examination in June 1979).

6.  Schedule the Veteran for an appropriate examination of the knees.  For any diagnosed knee disorder, provide opinions as to whether it is as likely as not (i.e., at least a 50 percent probability or higher) that it is related to service, including the knee complaints in December 1975 or his in-service motorcycle accident.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


